                       UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                               NORTHERN DIVISION




 In the Matter of:                                }
 ERIC WALKER BROWN                                }    CASE NO. 19-82285-CRJ-13
 SSN: XXX-XX-5055                                 }
                                                  }
                                                  }    CHAPTER 13
                       Debtor.                    }




 ORDER REQUIRING COUNSEL FOR DEBTOR TO SHOW CAUSE WHY COUNSEL
 SHOULD NOT BE HELD IN CONTEMPT AND SANCTIONS IMPOSED PURSUANT
  TO RULE 9011(b) OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE

         On August 5, 2019, the Court entered an Order Denying Application to Have the Chapter
 7 Filing Fee Waived and Directing Counsel for Debtor to Remit $100 to the Clerk’s Office in
 Partial Payment of the Filing Fee (hereinafter the “Court’s Order”) within seven (7) calendar days
 from the date of the Order, ECF No. 12.

         On August 12, 2019, counsel for the Debtor made an electronic docket entry on CM\ECF
 certifying as follows:

        Payment of Installment Fee. by counsel for debtor in accordance with court order
        entered 8/5 Fee Amount $100 Filed by Debtor Eric Walker Brown. (Pleva, Joseph).

        Despite counsel’s misrepresentation on August 12, 2019 that counsel complied with the
 Court’s Order by timely making the required payment, as of the date of this Order the $100 has
 not been paid to the Court. The docket entry provides a false statement that counsel paid the fee
 on August 12, 2019 when counsel did not actually pay the fee as represented to the Court.

        Rule 9011(b)(1) of the Federal Rules of Bankruptcy Procedures provides as follows:

                (b) Representations to the Court. By presenting to the court (whether by
        signing, filing, submitting, or later advocating) a petition, pleading, written motion,
        or other paper, an attorney or unrepresented party is certifying that to the best of
        the persons’ knowledge, information, and belief, formed after an inquiry reasonable
        under the circumstances, -




Case 19-82285-CRJ7        Doc 18     Filed 08/14/19 Entered 08/14/19 10:44:47              Desc Main
                                    Document      Page 1 of 2
               (1) it is not being presented for any improper purpose, such as to harass or
        to cause unnecessary delay or needless increase in the cost of litigation[.] 1

        Counsel for the Debtor is hereby placed on notice that the certification contained in the
 docket entry dated August 12, 2019 pursuant to which counsel falsely certified that counsel paid
 $100 to the Court in satisfaction of the Court’s Order constitutes grounds for Rule 9011 sanctions
 pursuant to Rule 9011(b)(1) of the Federal Rules of Bankruptcy Procedure as a representation to
 the Court asserted for an improper purpose.

          IT IS THEREFORE ORDERED, ADJUDGED AND DECREED, on the Court’s own
 initiative pursuant to Rule 9011(c)(1)(B), that Joseph Pleva, Esq., is hereby ORDERED to appear
 on Wednesday, September 4, 2019 at 2:30 p.m. before the Honorable Clifton R. Jessup, Jr. at
 the United States Bankruptcy Court, 400 Well Street, Decatur, AL 35601 and show cause why
 counsel has not violated Rule 9011(b) and why counsel should not be held in contempt and
 sanctions imposed.


 Dated this the 14th day of August, 2019.

                                                      /s/ Clifton R. Jessup, Jr.
                                                      Clifton R. Jessup, Jr.
                                                      United States Bankruptcy Judge




 1
        FED. R. BANKR. P. 9011(b)(1).




Case 19-82285-CRJ7          Doc 18       Filed 08/14/19 Entered 08/14/19 10:44:47       Desc Main
                                        Document      Page 2 of 2
